COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH


                                  NO. 2-07-103-CV


IN THE INTEREST OF L.A.W.,
A MINOR CHILD

                                          ------------

            FROM THE 211TH DISTRICT COURT OF DENTON COUNTY

                                          ------------

                           MEMORANDUM OPINION 1

                                          ------------

      Appellants Kenneth W. and Christina S. appeal the trial court’s order

terminating their parental rights to their child, L.A.W. In two points, Kenneth

contends that the evidence is legally and factually insufficient to support

termination and that he was denied effective assistance of counsel at trial. In

one point, Christina contends that the evidence is legally and factually

insufficient to support termination. Because we hold that the evidence is legally

and factually sufficient to support the termination of the parental rights of


      1
          … See T EX. R. A PP. P. 47.4.
Kenneth and Christina and that Kenneth has not met his burden of proving

ineffective assistance of counsel, we affirm the trial court’s order of

termination.

                               I. Kenneth’s Appeal

                     A. No Ineffective Assistance of Counsel

      In his second point, Kenneth contends that he was denied effective

assistance of counsel to the extent that trial counsel failed to preserve his

points for appellate review and waived his right to dismiss the termination

proceedings for lack of jurisdiction.

      Kenneth raises (1) the absence of findings of fact and conclusions of law

and of a record of the hearing on his motion for new trial and (2) an allegedly

deficient statement of points that also omits an ineffective assistance claim as

potential ways trial counsel failed to preserve his points for appeal. We note,

although Kenneth does not, that his statement of points was filed sixteen days

after the order was signed and therefore was untimely.2        Nevertheless, his

points are preserved.

      In a bench trial, the filed reporter’s record preserves challenges to both




      2
          … See Tex. F AM. C ODE A NN. § 263.405(b), (b-1) (Vernon Supp. 2007).

                                        2
the legal3 and factual4 sufficiency of the evidence.       Further, this court has

already held “that section 263.405(i) is . . . void as a violation of the separation

of powers provision of the Texas constitution” and thus not a bar to our

consideration of issues not raised in a timely statement of points.5 Trial counsel

therefore did not commit ineffective assistance by failing to preserve issues for

appeal.

      Kenneth also argues that trial counsel was ineffective for not raising and

therefore waiving the trial court’s lack of jurisdiction to enter a final order.

Kenneth did not raise this issue in his motion for new trial, so we don’t have a

record explaining the trial counsel’s decisions. Our review of the record and the

law leads us to the conclusion that the trial court never lacked jurisdiction

before signing the final order.

      At the time this suit was filed, section 263.401(a) of the family code

provided,

      Unless the court has rendered a final order or granted an extension


      3
      … Kissman v. Bendix Home Sys., Inc., 587 S.W.2d 675, 677-78 (Tex.
1979); see also T EX. R. A PP. P. 33.1(d).
      4
       … T EX. R. A PP. P. 33.1(d); T EX. R. C IV. P. 324(a), (b); All Am. Builders,
Inc. v. All Am. Siding of Dallas, Inc., 991 S.W.2d 484, 487 n.3 (Tex.
App.—Fort Worth 1999, no pet.).
      5
     … In re D.W., No. 02-06-00191-CV, 2008 WL 467328, at *12 (Tex.
App.—Fort Worth Feb. 19, 2008, no pet. h.) (en banc).

                                         3
      under Subsection (b), on the first Monday after the first anniversary
      of the date the court rendered a temporary order appointing the
      department as temporary managing conservator, the court shall
      dismiss the suit affecting the parent-child relationship filed by the
      department that requests termination of the parent-child
      relationship or requests that the department be named conservator
      of the child.6

      Kenneth contends that the trial court lost jurisdiction on March 6, 2007

but entered the order of termination on March 7, 2007. The record shows,

however, that the trial court appointed Texas Department of Family and

Protective Services (“the State”) as temporary sole managing conservator of

L.A.W. on March 3, 2006.          Consequently, the first Monday after the

anniversary date of the order was March 5, 2007, the day trial began. Before

testimony began, the trial court said,

      Okay. Let me say I have got to stop at a little before 4:00 today,
      so if you have got witnesses that can’t come back tomorrow or a
      problem with coming back tomorrow, we need to put them on out
      of order if we need to.

Trial counsel made no objection. At the end of the day, after both the State

and Christina had rested, Kenneth’s trial counsel stated,

      Your Honor, at this time since you already indicated you’re going
      to take a recess here shortly, we would ask for a recess to
      reconvene in the morning. We would like a — we have a possible


      6
       … Act effective Sept. 1, 1997, 75th Leg., R.S., ch. 600, § 17, 1997
Tex. Gen. Laws 2108, 2113 (amended 2007) (current version at T EX. F AM.
C ODE A NN. 263.401(a) (Vernon Supp. 2007)).

                                         4
         witness we would like to call in the morning.

The State then indicated that an extension order would be needed and gave the

trial judge the order it had prepared, and the trial court signed it without

objection.7 The next day, Christina reopened her case, and Kenneth rested

without calling a witness. The trial ended, and the trial court entered the order

of termination on March 6, 2007, well within the 180-day extended limit.

Thus, the trial court had jurisdiction during the trial and at the time the order

was signed.8 Kenneth does not acknowledge the order of extension in his brief,

nor does he challenge his trial counsel’s failure to object to the order or his trial

counsel’s strategic decision to ask for more time on March 6 to call a possible

witness when the other parties had already rested on March 5 within the

original period of jurisdiction. Consequently, Kenneth has not met his burden

of proving ineffective assistance of counsel.9     We overrule Kenneth’s second

point.

     B. Legally and Factually Sufficient Evidence to Support Termination

         In his first point, Kenneth contends that the evidence is legally and


         7
       … Act effective Sept. 1, 2005, 79th Leg., R.S., ch. 268, § 1.40, 2005
Tex. Gen. Laws 621, 636 (amended 2007) (current version at T EX. F AM. C ODE
A NN. 263.401(b) (Vernon Supp. 2007)).
         8
             … See id.
         9
             … See In re M.S., 115 S.W.3d 534, 544, 549 (Tex. 2003).

                                         5
factually insufficient to support termination. The trial court found by clear and

convincing evidence that termination was in L.A.W.’s best interest and that

Kenneth had knowingly placed or knowingly allowed her to remain in conditions

or surroundings which endanger the physical or emotional well-being of the

child, had engaged in conduct or knowingly placed L.A.W. with persons who

engaged in conduct which endangers the physical or emotional well-being of the

child, and “ha[d] failed to comply with the service plan . . . and ha[d]

continually engaged in criminal activities.” 10

      As we have explained in a similar case,

      Under section 161.001(1)(E) of the Texas Family Code, the term
      “endanger” means to expose to loss or injury, to jeopardize.
      Accordingly, when analyzing a jury's findings pursuant to
      subsection (E), we must determine whether sufficient evidence
      exists that the endangerment of the child's physical well-being was
      the direct result of the parent's conduct, including acts, omissions,
      or failures to act. Termination under section 161.001(1)(E) must
      be based on more than a single act or omission; a voluntary,
      deliberate, and conscious course of conduct by the parent is
      required. However, it is not necessary that the parent's conduct
      be directed at the child or that the child actually suffer injury. The
      specific danger to the child's well-being may be inferred from
      parental misconduct standing alone.

            To determine whether termination is necessary, courts may
      look to parental conduct both before and after the child's birth.
      Further, a father's conduct prior to the establishment of paternity


      10
      … See T EX. F AM. C ODE A NN. § 161.001(1)(D), (E), (O), (2) (Vernon 2002
& Supp. 2007).

                                        6
      may be considered as evidence of an endangering course of
      conduct. Consequently, scienter is only required under subsection
      (E) when a parent places the child with others who engage in an
      endangering course of conduct.

            As a general rule, conduct that subjects a child to a life of
      uncertainty and instability endangers the physical and emotional
      well-being of a child. Drug use and its effect on a parent's life and
      his ability to parent may establish an endangering course of
      conduct.11

      The evidence showed that Kenneth began using methamphetamine about

five years before trial, that he generally used it pretty often (about twice a

week) when he was not incarcerated, and that he continued using it until he

was incarcerated in January 2006, less than three weeks after L.A.W. was

born. He was still incarcerated at the time of trial. He admitted that every time

he used drugs during the pregnancy, he knew that he was increasing the

chance that he would not be around for L.A.W. after she was born, but he used

them anyway. He also admitted using methamphetamine after L.A.W. was

born. He agreed that he perhaps emotionally endangered her by committing

forgery during the pregnancy, resulting in his absence from her life for about a

year by the time of trial.

      Kenneth also testified that he had been in and out of jail for the past




      11
       … In re R.W., 129 S.W.3d 732, 738-39 (Tex. App.—Fort Worth 2004,
pet. denied) (citations omitted).

                                       7
several years and had been to the penitentiary twice, including his current term

of confinement. He admitted that he was unable to care for L.A.W. at the time

of trial.

       The case of In re D.J.J.,12 cited by both parents, is distinguishable. There

is no evidence in that case of any long-term drug abuse of the father, of any

criminal history prior to his arrest when the mother was pregnant with D.J.J.,

or of when he committed the acts for which he was imprisoned. 13 Additionally,

unlike D.J.J.’s father, who never lived with or saw D.J.J. before termination

and was arrested when D.J.J.’s mother was only three months pregnant,14

Kenneth knew about Christina’s pregnancy, chose to do drugs and commit

other criminal offenses even though he knew about the pregnancy and even

though he was on parole, and chose to use drugs after L.A.W. was born and




       12
            … 178 S.W.3d 424 (Tex. App.—Fort Worth 2005, no pet.).
       13
            … Id. at 426, 428-31.
       14
            … Id. at 426, 429.

                                         8
was living with him.15 Based on the applicable standards of review, 16 we hold

that the evidence is legally and factually sufficient to support the trial court’s

finding as to Kenneth’s endangering course of conduct.17 W e do not reach

Kenneth’s complaints regarding the findings under subsection (D) and (O).18

      Concerning the best interest finding, in addition to the above evidence,

Kenneth testified that his parole date would be in June 2007, that he wanted

to enter outpatient drug treatment when he got out of prison, and that he

wanted to find work at that time. He also testified that he had no concerns

about the care that L.A.W.’s foster parents are providing and that she should

stay with the foster parents until he is “released from jail and see if [he] actually


      15
        … See In re H.G.H., No. 14-06-00137-CV, 2007 WL 174371, at *8
(Tex. App.—Houston [14th Dist.] Jan. 25, 2007, no pet.) (mem. op.)
(distinguishing D.J.J. based on the father’s additional criminal offenses and
choices he made upon his release from the penitentiary when H.G.H. was six
weeks old).
      16
        … See City of Keller v. Wilson, 168 S.W.3d 802, 827 (Tex. 2005); In
re J.F.C., 96 S.W.3d 256, 263-66 (Tex. 2002) (together providing legal
sufficiency standard of review); In re C.H., 89 S.W.3d 17, 25, 28 (Tex. 2002)
(providing factual sufficiency standard of review).
      17
           … See T EX. F AM. C ODE A NN. § 161.001(1)(E); R.W., 129 S.W.3d at 738-
39.
      18
        … See T EX. F AM. C ODE A NN. § 161.001(1)(D), (O); T EX. R. A PP. P. 47.1;
In re B.K.D., 131 S.W.3d 10, 16 (Tex. App.—Fort Worth 2003, pet. denied)
(Along with a best interest finding, “a finding of only one ground alleged under
section 161.001(1) is sufficient to support a judgment of termination.”).


                                         9
deserve[s] to have a chance to get her back.” He admitted that L.A.W. would

not know him and that she knows the foster parents as her mother and father.

      The foster mother testified that her husband is Christina’s cousin, that

L.A.W. had been placed with the couple in August 2006, that they plan to

adopt her if termination occurs, that L.A.W . is well adjusted and happy, and

that they would allow the birth parents to have contact with L.A.W. in the

future if they get past their drug problems. The CPS caseworker testified that

the foster parents have a safe and appropriate home and that they provide

excellent care to L.A.W. The maternal grandmother testified that she had seen

L.A.W. on several occasions and that L.A.W. has bonded with the foster

parents.

      Based on the applicable standard of review,19 we hold that the evidence

is legally and factually sufficient to support the trial court’s best interest finding.

Because the evidence is legally and factually sufficient to support the

endangering course of conduct finding as well as the best interest finding, it is

also legally and factually sufficient to support the termination of Kenneth’s




      19
       … See W ilson, 168 S.W.3d at 827; J.F.C., 96 S.W.3d                 at 263-66
(together providing legal sufficiency standard of review); C.H., 89 S.W.3d at
25, 28 (providing factual sufficiency standard of review); Holley          v. Adams,
544 S.W .2d 367, 371-72 (Tex. 1976) (providing nonexclusive                factors to
consider in determining best interest).

                                          10
parental rights. We overrule Kenneth’s first point.

                                II. Christina’s Appeal

      Christina also challenges the legal and factual sufficiency of the evidence

to support termination, but she does not challenge the best interest finding.

The trial court found by clear and convincing evidence that Christina had

knowingly placed or knowingly allowed L.A.W. to remain in conditions or

surroundings which endangered the physical or emotional well-being of the

child, had engaged in conduct or knowingly placed L.A.W. with persons who

engaged in conduct which endangers the physical or emotional well-being of the

child, and had failed to comply with the provisions of a court order that

specifically established the actions necessary for the return of L.A.W. 20

      The trial court took judicial notice of its file. Julie Westlake, a caseworker

for the State, had signed a sworn affidavit supporting the initial March 2006

removal of L.A.W. from her parents. In the affidavit, Julie stated that the State

had received a report alleging neglectful supervision of L.A.W. Specifically, the

informant stated that Christina was trying to sell L.A.W. to earn money to

purchase “ice” with and that Christina was using “ice” and selling the drug out

of a mobile home park manager’s office. When the police arrived at the mobile




      20
           … See T EX. F AM. C ODE A NN. § 161.001(1)(D), (E), (O).

                                         11
home in question, they did not find any evidence of drug activity, and L.A.W.

was not present. They arrested Christina on an outstanding warrant for the

forgery offense she had committed with Kenneth. At trial, Christina admitted

that she had worked at the trailer park but denied that drugs were being sold

there.

         The evidence shows that Christina began using methamphetamine four

or five years before trial, that it destroyed her marriage with the father of her

two older children, who are also in the State’s care, and that she used

methamphetamine twice a week with Kenneth until she found out she was

four months pregnant with L.A.W.        She testified that she stopped using

methamphetamine altogether when she found out she was pregnant. A few

weeks after L.A.W. was born, Christina began using methamphetamine again.

         When Christina was several months pregnant with L.A.W., she

participated in a check forging scheme with Kenneth. In March 2006, when

L.A.W. was less than three months old, Christina was arrested at the mobile

home and jailed for that offense. In June 2006, she was arrested and jailed for

failing to appear in court. She was ultimately placed on deferred adjudication

community supervision for forgery in mid-August 2006 and released from jail.

         The week after she was placed on deferred adjudication community

supervision, Christina failed a drug test, testing positive for methamphetamine.

                                       12
She admitted at trial that she had already received the service plan and that

using drugs violated the service plan. The State filed a motion to adjudicate,

and Christina was placed back in jail in November 2006 to await the

adjudication hearing. Christina testified that she used drugs every day after she

was released from jail in August until she was incarcerated again in November.

      At the time of the trial on termination, Christina remained in jail, although

she claimed that she was going to enter a plea the following week that would

allow her to get released. Upon her release, she wanted to enter inpatient drug

rehabilitation. She admitted that she had had a chance to do that when she

had been released on deferred adjudication community supervision but had not

followed through.

      Christina admitted that her drug use after L.A.W. was born endangered

L.A.W. Christina testified that she did not realize that she had a problem with

methamphetamine until she was released from jail in August 2006, despite her

testimony that “it had everything” to do with the breakup of her marriage two

years earlier. She also admitted that she was addicted and that it had taken

being locked up in jail to stop her from using methamphetamine.

      Before her confinement in jail, Christina used methamphetamine to cope.

She admitted that she was aware that using drugs when responsible for taking

care of a baby is dangerous, that she felt that her drug use after L.A.W.’s birth

                                       13
endangered the baby, and that she has not shown any ability to be able to hold

her life together and follow through in the care of her child. She admitted that

she had gone to jail several times in the several years preceding trial, that she

could understand why the State and the trial court might be concerned with her

stability in the future, and that she has consistently chosen drugs over all three

of her children.

      Christina had not seen L.A.W. since September 2006, approximately six

months earlier, and had not seen her more than five times since the case began

a year earlier. Christina admitted that she had chosen not to see L.A.W. for

some of the regularly scheduled visits even when not confined in jail. Christina

also admitted that L.A.W . was doing well with the foster parents but stated

that she “would like the chance to get out and try to get her back.” However,

she agreed that she could not take physical custody of L.A.W. at the end of

trial if her rights were not terminated but would need a period of transition.

She was “not real sure” where she would live after being released from jail, nor

did she have any definite information about job prospects. She admitted that

being confined in jail and just being off drugs had not rehabilitated her.

      Christina, unlike D.J.J.’s father, made a choice to commit criminal

offenses after she knew she was pregnant and after L.A.W. was born and was

living with her, chose to use methamphetamine frequently after L.A.W.’s birth,

                                       14
using daily from August to November when she was not in jail, chose not to

see her child after the removal on some occasions, and did not take advantage

of inpatient drug rehabilitation when it was offered to her.21

      Based on the applicable standards of review,22 we hold that the evidence

is legally and factually sufficient to support the trial court’s finding as to

Christina’s endangering course of conduct.23 We do not reach her complaints

regarding the findings under subsection (D) and (O).24 Because the evidence is

legally and factually sufficient to support the endangering course of conduct

finding and because Christina does not challenge the best interest finding, we

hold that the evidence is legally and factually sufficient to support the

termination of Christina’s parental rights. We overrule Christina’s sole point.




      21
           … See D.J.J., 178 S.W.3d at 426, 428-31.
      22
       … See Wilson, 168 S.W.3d at 827; J.F.C., 96 S.W.3d at 263-66
(together providing legal sufficiency standard of review); C.H., 89 S.W.3d at
25, 28 (providing factual sufficiency standard of review).
      23
           … See T EX. F AM. C ODE A NN. § 161.001(1)(E); R.W., 129 S.W.3d at 738-
39.
      24
        … See T EX. F AM. C ODE A NN. § 161.001(1)(D), (O); T EX. R. A PP. P. 47.1;
B.K.D., 131 S.W.3d at 16 (Along with a best interest finding, “a finding of only
one ground alleged under section 161.001(1) is sufficient to support a
judgment of termination.”).


                                         15
                                 III. Conclusion

      Having overruled all of Kenneth and Christina’s points, we affirm the trial

court’s order terminating their parental rights.




                                                   PER CURIAM

PANEL F: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: March 20, 2008




                                       16